Seabury, J.
This action is brought upon a contract for advertising. The defendant made the following offer:
“ This order not subject to cancellation.
“Ho payments will be made to agents except upon written authority.
“Verbal understanding or agreements will not be recognized.
“ Imperial Curtain Company,
“ Columbia Theatre Building, 47th St. and Broadway:
“Dear Sirs,.— Kindly place our advertisement 15x21 inches on the street drop of the Fifth Ave. Thea. city of Brooklyn, H. Y., state of H. Y., for such time the theatre is open from August 1st to July 31st of the years 1910-11, 1911-1912 and 1912-13; for which we. agree to pay Two Dollars, $2,00 per week .from the day- it is placed, payable every four weeks-, and $2.50 for painting. Credit is to be given for each entire week advertisement is not shown. ‘ Design our copy ’ if not furnished by us in time.
“ Very truly yours, signed
“"signed Firm name DEL Strauss
“ By H. H. Loeb, Address 374— 5th Ave. •
'March 22, 1911.”
*535This offer was accepted by the plaintiff in the following letter:
“ Mar. 24, 1911.
“ H. Stbauss,
“ 3.74 — 5th Ave.,
“ Brooklyn, IST. Y.:
“Dear Sir.— We are in receipt of your order obtained by our Mr. Herman Loeb, to place your advertisement 15x21 inches on the street drop of the 5th Ave. Theatre, Brooklyn, M. Y. for such time as the theatre is open from August 1st to July 31st of the years 1910-11; 1911-12 and 1912-13 at $2.00 per week. We enclose herewith duplicate of your contract.
“ We are pleased to accept it and thank you for same. We hope you will find it of great benefit.
“ Yours very truly,
“ Imperial Curtain Company “ Per E. M. R.”
The offer and acceptance constituted a binding contract between the parties. Upon the trial it was proved that the plaintiff displayed the advertisement upon the theatre curtain, according to the terms of the contract, until January 13, 1912, and that the theatre was open during this period. On December 14, 1911, the defendant wrote the plaintiff, asking that the plaintiff should discontinue displaying the advertisement. The plaintiff brought this action to recover for the time the advertisement was shown, at two dollars per week; namely, eighty-six dollars and fifty cents, less sixteen dollars and fifty cents, which the defendant had paid. The court below gave judgment in favor of the plaintiff for the sum of sixty-two dollars, being the amount due up to December 14, 1911, less, the amount paid by defendant. Plaintiff appeals, claiming that the judgment should have been rendered in its favor for the entire amount claimed. Upon the trial, the right of the defendant to claim that the plaintiff, after notice to discontinue, should have attempted to fill the space contracted for by defendant, with a view to reducing defendant’s damages, was expressly waived. So *536far as the contract has been wholly executed, there can be no question that the plaintiff can recover; that is, the plaintiff is clearly entitled to recover for services rendered up to December 14, 1911. This was so held by the learned trial justice,, and is not questioned upon this appeal. The dis-' pute relates to whether or not the. plaintiff can recover for services performed under- the contract, after the defendant sent the notice requesting- that the display of the advertisement should be discontinued. It is claimed by the respondent that this contract which the parties entered into is unilateral and void for want of mutuality. Our first duty in the premises is to construe the contract, and to ascertain its true meaning. It is claimed that the clause “ credit is to be given for each entire week advertisement is not shown,"’ in effect, makes it optional with the plaintiff to display the advertisement; We think the contract should be viewed as a whole, and such a construction placed upon it as will give effect to all of its terms. The offer of the defendant contemplated that the plaintiff should be obligated to display the advertisement “ for such- time the theatre is open from August 1st to July 31st of the years 1910-11, 1911-1913 and 1912-13/’' and the acceptance by the plaintiff shows that the-plaintiff assumed the obligation to place the advertisemeht “ for such time the theatre is open,” etc. p I think .it is clear that the contract means that the plaintiff was to display the advertisement for such time as the theatre should be open during the 4ates specified, and that, when the theatre was not open, the advertisement - was not to be displayed, and an allowance was to be made to the defendant at the rate of two dollars per week. The use of the word “ credit ” in the contract does not .indicate that the performance of the contract was to be optional with the plaintiff, but, rather, that the plaintiff was to be allowed an offset upon the amount which would be due from the defendant to the plaintiff. The word “ credit ” as used in this contract assumes the existence of the relation of debtor and creditor under the contract. It indicates the amount which will be due the defendant, as contradistinguished from what he owes. Viewed in this sense, “ credit ” is the opposite of “ debit,” and is the *537correlative of “ debt.” 11 Cyc. 1191. If we take the view-that the contract was optional with the plaintiff, there could be no debt due from the defendant, where the contract was unexecuted. If, however, we read the word “ credit ” in its ordinary commercial sense, we think that it shows that the parties intended the contract to impose an. obligation upon the plaintiff to display the advertisement when the theatre was open, during the time specified in the contract. Interpreted in this sense, the clause relied upon by the defendant reveals a meaning which negatives the claim which the defendant now makes. Moreover, the defendant’s claim that its liability under the contract ceased from the time that it gave notice to the plaintiff to discontinue its service is, in effect, a claim that it could cancel the contract at any time. If such had been the intention of the parties, then the contract would be optional merely; but, in that event, the contract would not have distinctly provided that it was “ not subject to cancellation.” Viewing the contract as a whole, and giving effect to all its clauses, we interpret it to mean that the plaintiff was bound to display the advertisement during such times as the theatre would be open for the period specified in the contract, but that, if the theatre should be closed, it was not required to display the advertisement during that time, and that, for" such times during which the advertisement was not displayed, credit should be given the defendant' at the rate specified, and this credit should be deducted from the debt which the defendant would be undet to the plaintiff, .provided the plaintiff, in other respects, performed its contract. Under this interpretation of the contract, the plaintiff was under an obligation to display the advertisement. The fact that provision was made for a credit to the defendant, if the advertisement- should not be displayed, did not relieve the plaintiff from its obligation "to 'display the advertisement when the theatre was open during the time specified in the contract. The contract, therefore, contained mutual covenants and agreements, and cannot be said to be void for want of mutuality.
The judgment should, therefore, be modified by increasing the amount of the recovery to the sum of seventy dol- *538■ Iars and the appropriate costs in the court below, and, as modified, affirmed with costs.
Page, J., concurs.